On First Motion for Rehearing.
Our holding was not intended to say that the district court of Jack county acquired no jurisdiction. On the contrary, we said outright that, refusing to follow the Henderson Case unless ordered to do so, we held that, the Industrial Accident Board having-before it at the time of the consideration of the settlement agreement the contention of the appellee that-same was procured by fraud, the award of that Board approving the settlement was a final order passing on the issue of fraud, the fairness of the settlement, and the right to further compensation, the entire case of Bailey. By appeal the district court gained jurisdiction of the entire case, the issue of fraud in procuring the settlement agreement, the propriety of the settlement, and, if such settlement be set aside, then the fixing of further compensation, if any. The appellee having failed on the facts to establish his right to set aside the settlement agreement, judgment in the district court should have been that same be approved. Appellee may within one week file a second motion for rehearing if desirable.